United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS             May 16, 2003

                         FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                    Clerk


                             No. 01-50367
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellant,

versus

SALVADOR BEJARANO GUILLEN, also known as Salvator
Bejaraao Guillen,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. A-98-CR-222-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Government appeals from the district court’s partial

grant of the 28 U.S.C. § 2255 motion filed by Salvador Bejarano

Guillen, federal prisoner # 84750-080.    The district court

retroactively applied Apprendi v. New Jersey, 530 U.S. 466

(2000), in granting Guillen 28 U.S.C. § 2255 relief and in

reducing his sentence.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50367
                               -2-

     We have held that Apprendi “is not retroactive on collateral

review of initial § 2255 motions.”     See United States v. Brown,

305 F.3d 304, 306-10 (5th Cir. 2002).    The district court, acting

without the benefit of Brown, did not have the authority to

correct Guillen’s sentence pursuant to Apprendi.    The judgment of

the district court is VACATED and the case is REMANDED for

imposition of the original sentence.

     Guillen’s motion for the appointment of counsel is DENIED.